Dear Representative McCallum:
We are in receipt of your correspondence of recent date, in which you ask the following question:
    Does a suggested byway become part of the Louisiana Byways program once it has met all of the criteria provided for in R.S. 56:1948.3 and has also been approved by the Department of Culture, Recreation  Tourism, Department of Transportation  Development, and received legislative approval from the Joint Committee on Transportation, Highways and Public Works as provided for in R.S. 56:1948.4, or does inclusion into the Louisiana Byways program occur after the provisions of R.S. 56:1948.3 and R.S. 56:1948.4 are met and legislation is introduced in a regular session convening in an odd-numbered year including the suggested byway as a Louisiana Byway in R.S. 56:1948.5?
The purpose of the Louisiana Byways program is "to designate and develop educational, historical, recreational, cultural and scenic routes" in the promotion of the tourism industry and the creation of business development opportunities in specific parishes set forth in R.S. 56:1948.1.  To be designated as a Louisiana Byway, roads are evaluated as to compliance with a list of criteria set forth in R.S. 56:1948.3.  Legislative committee approval is required prior to the inclusion of the suggested byway in the program, as R.S. 56:1948.4 pertinently provides:
    C.  Any byway suggested to be included in the Louisiana byway program shall:
    (1) Meet the criteria provided for in R.S. 56:1948.3. However, any district may develop additional criteria specific to its area to determine potential byway routes.
    (2) Have approval of the Department of Culture, Recreation and Tourism.
    (3) Have approval of the Department of Transportation and Development based upon the adequacy and safety of the proposed routes to meet the needs of the increased volume and variety of traffic on the byway.
    D. After approval by the Department of Culture, Recreation and Tourism and the Department of Transportation and Development, a proposed byway shall be presented to the Joint Committee on Transportation, Highways and Public Works by the recommending agent and shall be approved by a majority of the members of said joint committee prior to its inclusion in the Louisiana Byway program.
Further, R.S. 56:1948.5 provides a lengthy list of highways and sections of highways which are "hereby designated as Louisiana Byways."
This office is of the opinion that a suggested byway becomes part of the Louisiana Byways program upon approval of the Secretary's of the Department of Culture, Recreation and Tourism, and the Department of Transportation  Development, respectively, and the approval from the Joint Committee on Transportation, Highways and Public Works.  R.S. 56:1948.4 provides an alternative mechanism to legislative act for the inclusion of a suggested byway in the Louisiana Byways Program.  The legislature can unilaterally amend R.S. 56:1948.5 to designate a highway as a Louisiana Byway without the necessity of compliance with the remainder of the Louisiana Byway laws, based upon the legal precept that the most recent act of the legislature is controlling as the latest expression of legislative intent.  See Blanchard vs. Brown, 388 So.2d 865
(La.App. 1st Cir. 1980), at page 869.  To interpret R.S. 56:1948.4
otherwise would make application of the law ineffective.
Very truly yours,
                            RICHARD P. IEYOUB ATTORNEY GENERAL
                            By: __________________________ KERRY L. KILPATRICK Assistant Attorney General
KLK:ams